Citation Nr: 0626681	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-12 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder, claimed as secondary to service connected 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim seeking  service connection for a back 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for cervical disc 
disease.

4.  Entitlement to a compensable rating for scars of the 
right (dominant) shoulder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from May 
1967 to October 1970.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a September 2002 
rating decision by the Phoenix RO.  The veteran requested a 
Travel Board hearing.  He failed to report for such hearing 
scheduled in February 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Treatment records in the claims file reflect that the veteran 
has been awarded Social Security Administration (SSA) 
disability benefits.  Medical records considered in 
conjunction with the SSA determination are constructively of 
record, but have not been secured.  Such records may contain 
information pertinent to the instant claims; VA is obliged to 
obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
370-72 (1992).

In Kent v. Nicholson. 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that in a claim 
to reopen a previously finally denied claim, notice to the 
claimant must include notice regarding the meaning of new and 
material evidence (to include with some specificity of what 
evidence would be considered new and material), as well as 
what evidence and information was necessary to substantiate 
the underlying claim.  Here, these notice requirements are 
not been met.  

In addition, in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the U.S. Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of the VCAA applied 
to all 5 elements of a service connection claim (i.e., to 
include regarding degree of disability and effective dates of 
awards).  Here, the veteran has not been provided notice 
regarding the rating of psychiatric and spine disabilities 
and effective dates of awards.  Since the case is being 
remanded anyway, there is an opportunity to correct such 
deficiency.  

Accordingly, the case is REMANDED for the following:

1.  The RO should provide the veteran 
notice regarding ratings of psychiatric 
and neck and back disabilities and 
effective dates of awards in accordance 
with the Court's guidance in 
Dingess/Hartman, supra.

2.  The RO should obtain from SSA copies 
of the medical records considered in 
their determination on the veteran's 
application for SSA disability benefits.

3.  The RO should review any additional 
evidence received and arrange for any 
additional development suggested by the 
additional evidence received.  Then the 
RO should readjudicate these claims.  If 
any remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  

The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner. 



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


